DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on July 30, 2020.
Claims 1-20 are currently pending.
Claims 1-20 are currently rejected.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “severity” in claims 4 and 14 is a relative term which renders the claim indefinite. The term “severity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “severity” is quantified and what it measures. For the purpose of prior art rejection, the Examiner will interpret “severity” to mean a level of risk, however, clarification is required.
The term “to benefit” in claim 9 is a relative term which renders the claim indefinite. The term “to benefit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “to benefit” is indefinite and subjective in nature. For the purpose of prior art rejection, the Examiner will interpret “to benefit” to mean optimization, however, clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaac (U.S. Patent Application Publication No. 2021/0319332) in view of Liu et al. (U.S. Patent Application Publication No. 2020/0280842 and hereinafter, “Liu”).

Regarding claim 1, Isaac teaches a method comprising:
receiving from a vehicular micro cloud, by a connected vehicle that is a member of the vehicular micro cloud
Isaac [0073] discloses “In an embodiment where multiple vehicles may be communicatively linked, the vehicles may form a part of a networked mesh where respective edge-computing systems 201 communicate with one another to optimize data collection and analysis. In some embodiments, a vehicle may be selected to be a lead vehicle that directs and manages a fleet of vehicles (in a drone relationship).”
The Examiner notes that edge servers within an edge computing system may communicate more directly with the vehicles in the same manner as a micro-cloud, therefore, the vehicular micro-cloud is being interpreted as an edge server.
vehicular micro cloud data describing an anomaly and a first state of the anomaly in a geographic area;
Isaac [0032] discloses “…an edge-computing device may be capable of storing relevant information and data, performing data gathering and data processing tasks while a vehicle is operational, and/or at the site of a collision, or at a time when a vehicle has malfunctioned…”
Isaac [0030] discloses “…the edge-computing system may provide on-board sensing and computation, and may transmit [data] to a central server…such as instances where there may be an anomaly in the user's location.”
causing a sensor to record sensor data describing the geographic area;
Isaac [0037] discloses “External cameras and proximity sensors 101(a) may detect other nearby vehicles, traffic levels, road conditions and roadway types, (e.g., such as expressways, highways, private lanes, and the like), traffic obstructions, traffic controls, animals, cyclists, pedestrians, weather conditions, and other conditions that may factor into driving trip and/or driving data analyses.”
determining, based on the sensor data and the vehicular micro cloud data, whether the anomaly is still present and in the first state;
Isaac [0037] discloses “External cameras and proximity sensors 101(a) may detect other nearby vehicles, traffic levels, road conditions and roadway types, (e.g., such as expressways, highways, private lanes, and the like), traffic obstructions, traffic controls, animals, cyclists, pedestrians, weather conditions, and other conditions that may factor into driving trip and/or driving data analyses.”
transmitting the evidence data to the vehicular micro cloud;
Isaac [0030] discloses “…the edge-computing system may provide on-board sensing and computation, and may transmit [data] to a central server…such as instances where there may be an anomaly in the user's location.”
and modifying an operation of the connected vehicle based on the evidence data.
Isaac [0061] discloses “In some aspects, edge-computing system 201 may be configured to dynamically update, based on the configuration data, a configuration of the edge-computing device 100A, and/or a configuration of one or more of vehicle sensors 208, machine learning system 210, collision detection application 212, vehicle diagnostics application 214, driving analysis application 216, and telematics device 218.”
Isaac does not expressly teach:
generating evidence data describing a second state of the anomaly;
However, Liu teaches:
generating evidence data describing a second state of the anomaly;
Liu [0064] discloses “…where the [certificate revocation list] CRL is generated by the server 105 by customizing a global CRL with respect to motored vehicles currently within the coverage area 131 of the device 103.”
Liu [0065] discloses “In some embodiments, the list 118 of vehicle security data includes a [misbehavior report] MBR including identities of one or more misbehaving motored vehicles…An identity of a misbehaving motored vehicle is included in the MBR when a report on misbehavior of the misbehaving motored vehicle has been received from another motored vehicle, and the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle.”
The Examiner notes that a state of anomaly, given its broadest reasonable interpretation, is interpreted to mean a vehicle misbehavior or malfunction.
The Examiner notes that determining that the misbehaving vehicle will be within the coverage area indicates that it is not currently present in the coverage area.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collection of data disclosed in Isaac to explicitly teach that the data describes a second state of the anomaly, as taught in Liu, because the reporting of misbehavior vehicles is safety-critical to detect and evict malicious road participants from a V2X system (Liu [0005]). 

Regarding claim 2, Isaac in combination with Liu teaches the method of claim 1, wherein Isaac further teaches:
the first state includes the anomaly being present in the geographic area
Isaac [0032] discloses “…an edge-computing device may be capable of storing relevant information and data, performing data gathering and data processing tasks while a vehicle is operational, and/or at the site of a collision, or at a time when a vehicle has malfunctioned…”
Isaac does not expressly teach:
and the second state includes the anomaly not being present in the geographic area.
However, Liu teaches:
and the second state includes the anomaly not being present in the geographic area.
Liu [0065] discloses “An identity of a misbehaving motored vehicle is included in the MBR when a report on misbehavior of the misbehaving motored vehicle has been received from another motored vehicle, and the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anomaly of Isaac to incorporate a second state that includes an anomaly not being present in the geographic area, as taught in Liu, for other vehicles to be aware of the misbehaviors (Liu [0093]).

Regarding claim 3, Isaac in combination with Liu teaches the method of claim 1, wherein Isaac further teaches:
the first state includes a first type of anomaly
Isaac [0030] discloses “…the edge-computing system may provide on-board sensing and computation, and may transmit [data] to a central server…such as instances where there may be an anomaly in the user's location.”
Isaac does not expressly teach:
and the second state includes a second type of anomaly that is different than the first type.
Liu teaches:
and the second state includes a second type of anomaly that is different than the first type.
Liu [0005] discloses “As used herein, “misbehavior” of a vehicle may refer to malicious activities of a vehicle such as, but not limited to, violating traffic laws, ordinances, or regulations; falsifying information; endangering a person or property; etc.”
Liu [0105] discloses “The relevance can be affected by misbehavior types, the target misbehaving vehicle's speed, heading, acceleration and communication range, etc. Before forwarding the MBR, the sender (or the forwarder) may perform relevance checking to determine the target receivers as the following: (1) identify misbehavior types and attack types; (2) calculate geographic area that is or will be impacted by the misbehavior; (3) forward the MBR to vehicles that are in the affected area.”
The Examiner notes that a geographic area that will be impacted by the misbehavior indicates that the anomaly (e.g., misbehavior) is not currently present in that geographic area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anomaly of Isaac to incorporate a second state that includes an anomaly not being present in the geographic area, as taught in Liu, for other vehicles to be aware of the misbehaviors (Liu [0093]).

Regarding claim 4, Isaac in combination with Liu teaches the method of claim 1, wherein Isaac further teaches:
the first state includes a first severity of the anomaly
Isaac [0054] discloses “…analysis of the driving data and determining a driving risk assessment value can include determining locations where the vehicle was driven, receiving historical accident information associated with the locations, and determining whether the historical accident information associated with the locations exceed an accident threshold value. In an embodiment, an accident value over the accident threshold value can present an elevated risk of being involved in a serious accident.”
Isaac does not expressly teach:
and the second state includes a second type of anomaly that is different than the first type.
However, Liu teaches:
and the second state includes a second severity of the anomaly that is different than the first severity.
Liu [0109] discloses “On the other side, RSU2 shares this MBR with RSU1, which is in the area where the misbehaving vehicle V1 is travelling to.”
Liu [0111] discloses “…if number of potentially affected vehicles exceeds a predefined threshold, the RSU will forward the MBR to vehicles in its coverage, otherwise, it will not forward the MBR.”
The Examiner notes that Liu measures the severity (e.g., a number of potentially affected vehicles) of the misbehaving vehicle travelling to an area, indicating it is not currently present in that area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anomaly of Isaac to incorporate a second state that includes an anomaly not being present in the geographic area, as taught in Liu, for other vehicles to be aware of the misbehaviors (Liu [0093]).

Regarding claim 5, Isaac in combination with Liu teaches the method of claim 1, wherein Isaac further teaches:
the vehicular micro cloud is non-inclusive of a vehicular ad hoc network.
Isaac [0087] discloses “As discussed above, the telematics devices 313 and 323 may receive vehicle operation data and driving data from vehicle sensors 311 and 321, and may transmit the data to one or more external computer systems (e.g., a remote server or driving analysis server (e.g., enterprise server 350) of an insurance company, financial institution, or other entity) over a wireless transmission network.”

Regarding claim 6, Isaac in combination with Liu teaches the method of claim 1, wherein Isaac further teaches:
the evidence data is generated by only the connected vehicle so that the evidence data is generated non-inclusive of cooperative computing.
Isaac [0090] discloses “…the edge devices 314 and 324 may store, and/or analyze, the vehicle driving data without further transmission to other devices.”

Regarding claim 7, Isaac in combination with Liu teaches the method of claim 1, wherein Isaac further teaches:
transmitting the evidence data to the vehicular micro cloud includes revising the micro cloud data based on the evidence data and propagating the revised micro cloud data to members of the vehicular micro cloud.
Isaac [0014] “In some aspects, the edge-computing system may be configured to, in operation, dynamically update, based on the configuration data, the edge-computing device.”
Isaac [0056] “However, remote server 101B may store, update, and/or analyze data and information (e g, manufacturer recalls)…remote server 101B may receive information that edge-computing device 101A is performing vehicle diagnostics, query edge-computing device 101A to identify a specific malfunction, query database 123 to identify if a recall has taken place for the make and model of the vehicle, and transmit relevant information to edge-computing device 101A.”
Isaac [0061] “In some aspects, edge-computing system 201 may be configured to dynamically update, based on the configuration data, a configuration of the edge-computing device 100A…”

Regarding claim 8, Isaac in combination with Liu teaches the method of claim 1, wherein Isaac further teaches:
the connected vehicle is a leader of the vehicular micro cloud.
Isaac [0073] discloses “In an embodiment where multiple vehicles may be communicatively linked, the vehicles may form a part of a networked mesh where respective edge-computing systems 201 communicate with one another to optimize data collection and analysis. In some embodiments, a vehicle may be selected to be a lead vehicle that directs and manages a fleet of vehicles (in a drone relationship).”

Regarding claim 9, Isaac in combination with Liu teaches the method of claim 8, wherein Isaac further teaches:
the leader executes the method to benefit members of the vehicular micro cloud.
Isaac [0073] discloses “In an embodiment where multiple vehicles may be communicatively linked, the vehicles may form a part of a networked mesh where respective edge-computing systems 201 communicate with one another to optimize data collection and analysis. In some embodiments, a vehicle may be selected to be a lead vehicle that directs and manages a fleet of vehicles (in a drone relationship).”

Regarding claim 10, Isaac in combination with Liu teaches the method of claim 1, Liu further comprising:
determining that execution of the method satisfies a threshold for latency for executing the method.
Liu [0049] discloses “The dynamic nature of V2X scenarios, the strict latency requirements of safety critical applications, and the potentially large space of CAs, make certificates distribution particularly challenging in V2X.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the latency disclosed in Isaac to incorporate a latency threshold, as taught by Liu, because “it will be advantageous to have a low-latency enhancement to improve the efficiency and resilience for distributing CA certificates that are needed yet missing for the signature verification of the V2X messages” (Liu [0054]).

Regarding claim 11, Isaac teaches a computer program product included in at least one onboard vehicle computer for modifying an operation of a connected vehicle based on evidence data, the computer program product comprising computer code that is operable, when executed by the onboard vehicle computer, to cause the onboard vehicle computer to execute steps including:
receive from a vehicular micro cloud, by the connected vehicle that is a member of the vehicular micro cloud, vehicular micro cloud data describing an anomaly and a first state of the anomaly in a geographic area;
Isaac [0073] discloses “In an embodiment where multiple vehicles may be communicatively linked, the vehicles may form a part of a networked mesh where respective edge-computing systems 201 communicate with one another to optimize data collection and analysis. In some embodiments, a vehicle may be selected to be a lead vehicle that directs and manages a fleet of vehicles (in a drone relationship).”
cause a sensor to record sensor data describing the geographic area;
Isaac [0032] discloses “…an edge-computing device may be capable of storing relevant information and data, performing data gathering and data processing tasks while a vehicle is operational, and/or at the site of a collision, or at a time when a vehicle has malfunctioned…”
Isaac [0030] discloses “…the edge-computing system may provide on-board sensing and computation, and may transmit [data] to a central server…such as instances where there may be an anomaly in the user's location.”
determine, based on the sensor data and the vehicular micro cloud data, whether the anomaly is still present and in the first state;
Isaac [0037] discloses “External cameras and proximity sensors 101(a) may detect other nearby vehicles, traffic levels, road conditions and roadway types, (e.g., such as expressways, highways, private lanes, and the like), traffic obstructions, traffic controls, animals, cyclists, pedestrians, weather conditions, and other conditions that may factor into driving trip and/or driving data analyses.”
transmit the evidence data to the vehicular micro cloud;
Isaac [0030] discloses “…the edge-computing system may provide on-board sensing and computation, and may transmit [data] to a central server…such as instances where there may be an anomaly in the user's location.”
and modify an operation of the connected vehicle based on the evidence data.
Isaac [0061] discloses “In some aspects, edge-computing system 201 may be configured to dynamically update, based on the configuration data, a configuration of the edge-computing device 100A, and/or a configuration of one or more of vehicle sensors 208, machine learning system 210, collision detection application 212, vehicle diagnostics application 214, driving analysis application 216, and telematics device 218.”
Isaac does not expressly teach:
generate the evidence data describing a second state of the anomaly;
However, Liu teaches:
generating evidence data describing a second state of the anomaly;
Liu [0064] discloses “…where the [certificate revocation list] CRL is generated by the server 105 by customizing a global CRL with respect to motored vehicles currently within the coverage area 131 of the device 103.”
Liu [0065] discloses “In some embodiments, the list 118 of vehicle security data includes a [misbehavior report] MBR including identities of one or more misbehaving motored vehicles…An identity of a misbehaving motored vehicle is included in the MBR when a report on misbehavior of the misbehaving motored vehicle has been received from another motored vehicle, and the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collection of data disclosed in Isaac to explicitly teach that the data describes a second state of the anomaly, as taught in Liu, because the reporting of misbehavior vehicles is safety-critical to detect and evict malicious road participants from a V2X system (Liu [0005]). 

Regarding claim 12, Isaac in combination with Liu teaches the computer program product of claim 11, wherein Isaac further teaches:
the first state includes the anomaly being present in the geographic area
Isaac [0032] discloses “…an edge-computing device may be capable of storing relevant information and data, performing data gathering and data processing tasks while a vehicle is operational, and/or at the site of a collision, or at a time when a vehicle has malfunctioned…”
Isaac does not expressly teach:
and the second state includes the anomaly not being present in the geographic area.
However, Liu teaches:
and the second state includes the anomaly not being present in the geographic area.
Liu [0065] discloses “An identity of a misbehaving motored vehicle is included in the MBR when a report on misbehavior of the misbehaving motored vehicle has been received from another motored vehicle, and the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle.”
The Examiner notes that a geographic area that will be impacted by the misbehavior indicates that the anomaly (e.g., misbehavior) is not currently present in that geographic area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anomaly of Isaac to incorporate a second state that includes an anomaly not being present in the geographic area, as taught in Liu, for other vehicles to be aware of the misbehaviors (Liu [0093]).

Regarding claim 13, Isaac in combination with Liu teaches the computer program product of claim 11, wherein Liu further teaches:
the first state includes a first type of anomaly
Isaac [0030] discloses “…the edge-computing system may provide on-board sensing and computation, and may transmit [data] to a central server…such as instances where there may be an anomaly in the user's location.”
Isaac does not teach:
and the second state includes a second type of anomaly that is different than the first type.
However, Liu teaches:
and the second state includes a second type of anomaly that is different than the first type.
Liu [0005] discloses “As used herein, “misbehavior” of a vehicle may refer to malicious activities of a vehicle such as, but not limited to, violating traffic laws, ordinances, or regulations; falsifying information; endangering a person or property; etc.”
Liu [0105] discloses “The relevance can be affected by misbehavior types, the target misbehaving vehicle's speed, heading, acceleration and communication range, etc. Before forwarding the MBR, the sender (or the forwarder) may perform relevance checking to determine the target receivers as the following: (1) identify misbehavior types and attack types; (2) calculate geographic area that is or will be impacted by the misbehavior; (3) forward the MBR to vehicles that are in the affected area.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first anomaly of Isaac to incorporate a second state that has a different anomaly than the first type, as taught in Liu, in order to anticipate future misbehavior in an area (Liu [0104]).

Regarding claim 14, Isaac in combination with Liu teaches the computer program product of claim 11, wherein Isaac further teaches:
the first state includes a first severity of the anomaly
Isaac [0054] discloses “In an embodiment, an accident value over the accident threshold value can present an elevated risk of being involved in a serious accident.”
Isaac does not expressly teach:
and the second state includes a second severity of the anomaly that is different than the first severity. 
Liu [0005] discloses “As used herein, “misbehavior” of a vehicle may refer to malicious activities of a vehicle such as, but not limited to, violating traffic laws, ordinances, or regulations; falsifying information; endangering a person or property; etc.”
Liu [0105] discloses “The relevance can be affected by misbehavior types, the target misbehaving vehicle's speed, heading, acceleration and communication range, etc. Before forwarding the MBR, the sender (or the forwarder) may perform relevance checking to determine the target receivers as the following: (1) identify misbehavior types and attack types; (2) calculate geographic area that is or will be impacted by the misbehavior; (3) forward the MBR to vehicles that are in the affected area.”
The Examiner notes that a geographic area that will be impacted by the misbehavior indicates that the anomaly (e.g., misbehavior) is not currently present in that geographic area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anomaly of Isaac to incorporate a second state that includes an anomaly not being present in the geographic area, as taught in Liu, for other vehicles to be aware of the misbehaviors (Liu [0093]).

Regarding claim 15, Isaac in combination with Liu teaches the computer program product of claim 11, wherein Isaac further teaches:
the vehicular micro cloud is non- inclusive of a vehicular ad hoc network.
Isaac [0087] discloses “As discussed above, the telematics devices 313 and 323 may receive vehicle operation data and driving data from vehicle sensors 311 and 321, and may transmit the data to one or more external computer systems (e.g., a remote server or driving analysis server (e.g., enterprise server 350) of an insurance company, financial institution, or other entity) over a wireless transmission network.”

Regarding claim 16, Isaac in combination with Liu teaches the computer program product of claim 11, wherein Isaac further teaches:
the evidence data is generated by only the connected vehicle so that the evidence data is generated non-inclusive of cooperative computing.
Isaac [0090] discloses “…the edge devices 314 and 324 may store, and/or analyze, the vehicle driving data without further transmission to other devices.”

Regarding claim 17, Isaac in combination with Liu teaches the computer program product of claim 11, wherein Isaac further teaches:
transmitting the evidence data to the vehicular micro cloud includes revising the micro cloud data based on the evidence data and propagating the revised micro cloud data to members of the vehicular micro cloud.
Isaac [0014] “In some aspects, the edge-computing system may be configured to, in operation, dynamically update, based on the configuration data, the edge-computing device.”
Isaac [0056] “However, remote server 101B may store, update, and/or analyze data and information (e g, manufacturer recalls)…remote server 101B may receive information that edge-computing device 101A is performing vehicle diagnostics, query edge-computing device 101A to identify a specific malfunction, query database 123 to identify if a recall has taken place for the make and model of the vehicle, and transmit relevant information to edge-computing device 101A.”
Isaac [0061] “In some aspects, edge-computing system 201 may be configured to dynamically update, based on the configuration data, a configuration of the edge-computing device 100A…”

Regarding claim 18, Isaac in combination with Liu teaches the computer program product of claim 11, wherein Isaac further teaches:
the connected vehicle is a leader of the vehicular micro cloud.
Isaac [0073] discloses “In an embodiment where multiple vehicles may be communicatively linked, the vehicles may form a part of a networked mesh where respective edge-computing systems 201 communicate with one another to optimize data collection and analysis. In some embodiments, a vehicle may be selected to be a lead vehicle that directs and manages a fleet of vehicles (in a drone relationship).”

Regarding claim 19, Isaac in combination with Liu teaches the computer program product of claim 18, wherein Isaac further teaches:
the leader executes the steps to benefit members of the vehicular micro cloud.
Isaac [0073] discloses “In an embodiment where multiple vehicles may be communicatively linked, the vehicles may form a part of a networked mesh where respective edge-computing systems 201 communicate with one another to optimize data collection and analysis. In some embodiments, a vehicle may be selected to be a lead vehicle that directs and manages a fleet of vehicles (in a drone relationship).”

Regarding claim 20, Isaac teaches a system included in a connected vehicle for modifying an operation of the connected vehicle based on evidence data, the system comprising:
a processor;
Isaac [0006] discloses “The edge-computing system may include at least one processor and a memory unit storing computer-executable instructions.”
a communication unit communicatively coupled to the processor;
Isaac [0002] discloses “Various vehicle-based communication systems allow vehicles to communicate with other devices inside or outside of the vehicle. Telematics systems may be configured to access vehicle computers and sensor data, including on-board diagnostics systems (OBD), and transmit the data to a display within the vehicle, a personal computer or mobile device, or to a centralized data processing system.”
and a non-transitory memory communicatively coupled to the processor and the communication unit, wherein the non-transitory memory stores executable code that is operable, when executed by the processor, to cause the processor to: receive from a vehicular micro cloud, by a connected vehicle that is a member of the vehicular micro cloud, vehicular micro cloud data describing an anomaly and a first state of the anomaly in a geographic area; 
Isaac [0006] discloses “The edge-computing system may include at least one processor and a memory unit storing computer-executable instructions. In some embodiments, the computer-executable instructions may be stored in one or more non-transitory computer-readable media.”
Isaac [0032] discloses “…an edge-computing device may be capable of storing relevant information and data, performing data gathering and data processing tasks while a vehicle is operational, and/or at the site of a collision, or at a time when a vehicle has malfunctioned…”
Isaac [0030] discloses “…the edge-computing system may provide on-board sensing and computation, and may transmit [data] to a central server…such as instances where there may be an anomaly in the user's location.”
Isaac [0073] discloses “In an embodiment where multiple vehicles may be communicatively linked, the vehicles may form a part of a networked mesh where respective edge-computing systems 201 communicate with one another to optimize data collection and analysis. In some embodiments, a vehicle may be selected to be a lead vehicle that directs and manages a fleet of vehicles (in a drone relationship).”
cause a sensor to record sensor data describing the geographic area;
Isaac [0037] discloses “External cameras and proximity sensors 101(a) may detect other nearby vehicles, traffic levels, road conditions and roadway types, (e.g., such as expressways, highways, private lanes, and the like), traffic obstructions, traffic controls, animals, cyclists, pedestrians, weather conditions, and other conditions that may factor into driving trip and/or driving data analyses.”
determine, based on the sensor data and the vehicular micro cloud data, whether the anomaly is still present and in the first state;
Isaac [0037] discloses “External cameras and proximity sensors 101(a) may detect other nearby vehicles, traffic levels, road conditions and roadway types, (e.g., such as expressways, highways, private lanes, and the like), traffic obstructions, traffic controls, animals, cyclists, pedestrians, weather conditions, and other conditions that may factor into driving trip and/or driving data analyses.”
transmit the evidence data to the vehicular micro cloud;
Isaac [0030] discloses “…the edge-computing system may provide on-board sensing and computation, and may transmit [data] to a central server…such as instances where there may be an anomaly in the user's location.”
and modify an operation of the connected vehicle based on the evidence data.
Isaac [0061] discloses “In some aspects, edge-computing system 201 may be configured to dynamically update, based on the configuration data, a configuration of the edge-computing device 100A, and/or a configuration of one or more of vehicle sensors 208, machine learning system 210, collision detection application 212, vehicle diagnostics application 214, driving analysis application 216, and telematics device 218.”
Isaac does not expressly teach:
generate evidence data describing a second state of the anomaly;
However, Liu teaches:
generating evidence data describing a second state of the anomaly;
Liu [0064] discloses “…where the [certificate revocation list] CRL is generated by the server 105 by customizing a global CRL with respect to motored vehicles currently within the coverage area 131 of the device 103.”
Liu [0065] discloses “In some embodiments, the list 118 of vehicle security data includes a [misbehavior report] MBR including identities of one or more misbehaving motored vehicles…An identity of a misbehaving motored vehicle is included in the MBR when a report on misbehavior of the misbehaving motored vehicle has been received from another motored vehicle, and the misbehaving vehicle is within the coverage area of the device or will be within the coverage area based on a prediction according to a trajectory of the misbehaving vehicle.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collection of data disclosed in Isaac to explicitly teach that the data describes a second state of the anomaly, as taught in Liu, because the reporting of misbehavior vehicles is safety-critical to detect and evict malicious road participants from a V2X system (Liu [0005]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guim et al. (Patent ID CN114026834A) discloses utilizing micro-cloud/micro-edge computing to reduce application and network latency in autonomous vehicle communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662